UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-6520



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


WILLIAM NATHANIEL GRANT,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville.  Samuel G. Wilson,
District Judge. (3:92-cr-00036-sgw)


Submitted:   June 19, 2008                 Decided:   July 16, 2008


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William Nathaniel Grant, Appellant Pro Se. Jean Barrett Hudson,
Assistant United States Attorney, Charlottesville, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            William Nathaniel Grant appeals the district court’s

order   denying   his    18   U.S.C.    §    3582(c)(2)    (2000)   motion    for

reduction of sentence.         We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.      United States v. Grant, No. 3:92-cr-00036-sgw

(W.D. Va. Mar. 24, 2008).        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before      the   court    and   argument     would   not   aid   the

decisional process.

                                                                        AFFIRMED




                                       -2-